Case 0:19-cv-63106-RS Document 1 Entered on FLSD Docket 12/17/2019 Page 1 of 11



                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.

 RENZO BARBER I,

             Plaintiff,

             vs.

 AIRCOM MANAGEMENT CORP., INC.,
 a Florida Profit Corporation,

           Defendant .
 _______________________________/

                                  COMPLAINT

 Plaintiff RENZO BARBER I (hereinafter “Plaintiff”), through the undersigned
 counsel, hereby files this complaint and sues AIRCOM MANAGEMENT CORP., INC.
 (“AIRCOM”), (hereinafter, referred to as “Defendant ”), for declaratory and
 injunctive relief; for discrimination based on disabi lit y; and for the resultant
 attorney's fees, expenses, and costs (including, but not limited to, court costs
 and expert fees), pursuant to 42 U.S.C. §12181 et. seq., ("AMERICANS WITH
 DISABILITIES ACT OF 1990," or "ADA") and alleges:


 JURISDICTION
 1.    This Court is vested with original jurisdiction over this action pursuant to
 28 U.S.C. §1331 and § 1343 for Plaintiff’s claims arising under Title 42 U.S.C.
 §12181 et. seq., based on Defendant ’s violations of Title III of the Americans
 with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
 28 U.S.C. §2201 and §2202.


 VENUE
 2.     The venue of all events giving rise to this lawsuit is located in
 BROWARD Count y, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of


                                         1
Case 0:19-cv-63106-RS Document 1 Entered on FLSD Docket 12/17/2019 Page 2 of 11



 Local Rules of the United States District Court for the Southern District of
 Florida, this is the designated court for this suit.


 PARTIES
 3.    Plaintiff, RENZO BARBER I, is a resident of the State of Florida. At the
 time of Plaintiff’s visit to Mobil Gas Station (“Subject Facility”), Plaintiff suffered
 from a “qualified disabilit y” under the ADA, and required the use of a
 wheelchair for mobilit y. Specificall y, Plaintiff suffers from paraplegia due to a
 severed T4 and T5, and is therefore confined to his wheelcha ir. The Plaintiff
 personall y visited Mobil Gas Station, but was denied full and equal access, and full
 and equal enjoyment of the facilities, services, goods, and amenities within
 Mobil Gas Station, which is the subject of this lawsuit. The Subject Facilit y is a
 gas station and a convenience store, and Plaintiff wanted to purchase fuel and
 beverages but was unable to due to the discriminatory barriers enumerated in
 Paragraph 15 of this Complaint.


 4.    In the alternative, Plaintiff, RENZO BARBER I, is an advocate of the
 rights of similarl y situated disabled persons and is a “tester” for the purpose of
 asserting his civil rights and monitoring, ensuring and determining whether
 places of public accommodation are in compliance with the ADA.


 5.    Defendant, AIRCOM is authorized to conduct business and is in fact
 conducting business within the State of Florida. The Subject Facilit y is located
 at 4791 S. State Rd 7, Davie FL 33314. Upon information and belief, AIRCOM is the
 lessee and/or operator of the Real Property and therefore held accountable of the
 violations of the ADA in the Subject Facilit y which is the matt er of this suit.
 Upon information and belief, AIRCOM is also the owner and lessor of the Real
 Propert y where the Subject Facilit y is located and t herefore held accountable for
 the violations of the ADA in the Subject Facilit y which is the matter of this suit.


 CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

                                            2
Case 0:19-cv-63106-RS Document 1 Entered on FLSD Docket 12/17/2019 Page 3 of 11



 6.    Plaintiff adopts and re -alleges the allegations stated in paragraphs 1
 through 5 of this complaint, as are further explained herein.


 7.    On Jul y 26, 1990, Congress enacted the Americans w ith Disabilities Act
 ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
 and a half years from enactment of the statute to i mplement its requirements.
 The effective date of Title III of the ADA was January 26, 1992, or January 26,
 1993 if Defendants had ten (10) or fewer employees and gross receipts of
 $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


 8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
 among other things, that:

       i. some 43,000,000 Americans have one or more physical or mental
         disabilit y, and this number shall increase as the population continues to
         grow and age;

       ii. historicall y, societ y has tended to isolate and segregate individuals
         with disabilities and, despite some improvements, such forms of
         discrimination against disabled individuals continue to be a pervasive
         social problem, requiring serious attention;

       iii. discrimination against disabled individuals persists in such critical
         areas as employment, housing, public accommodations, transportation,
         communication, recreation, institutionalization, health services, voting
         and access to public services and public fac ilities;

       iv. individuals with disabilities           continuall y suffer    forms of
         discrimination,    including:    outright    intentional   exclusion;  the
         discriminatory     effects    of    architectural,    transportation,  and
         communication barriers; failure to make modifications to exi sting
         facilities and practices; exclusionary qualification standards and
         criteria; segregation, and regulation to lesser services, programs,
         benefits, or other opportunities; and,

       v. the continuing existence of unfair and unnecessary discrimination and
         prejudice denies people with disabilities the opportunit y to compete on
         an equal basis and to pursue those opportunities for which this countr y
         is justifiabl y famous and costs the United States billions of dollars in
         unnecessary expenses resulting from dependency and non -productivit y.

                                         3
Case 0:19-cv-63106-RS Document 1 Entered on FLSD Docket 12/17/2019 Page 4 of 11




 9.    As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitl y stated
 that the purpose of the ADA was to:

       i. provide a clear and comprehensive national mandate for the elimination
         of discrimination against indivi duals with disabilities;

       ii. provide clear, strong, consistent, enforceable standards addressing
         discrimination against individuals with disabilities; and,

       iii. invoke the sweep of congressional authorit y, including the power to
         enforce the fourteenth am endment and to regulate commerce, in order to
         address the major areas of discrimination faced on a daily basis b y
         people with disabilities.

 10.   Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
 individual may be discriminated against on t he basis of disabilit y with regards
 to the    full   and   equal    enjoyment      of    the   goods,   services,   facilities, or
 accommodations of any place of public accommodation by any person who
 owns, leases (or leases to ), or operates a place of public accommodation. Mobil
 Gas Station is a place of public accommodation by the fact it is an establishment
 that provides goods/services to the general public, and therefore, must compl y
 with the ADA. The Subject Facilit y is ope n to the public, its operations affect
 commerce, and it is a gas station. See 42 U.S.C. Sec. 12181 (7) and 28 C.F.R.
 36.104. Therefore, the Subject Facilit y is a public accommodation that must
 compl y with the ADA.


 11.   The Defendant has discriminated, and continue s to discriminate against
 the Plaintiff, and others who are similarly situated, by denying access to, and
 full and equal enjoyment of goods, services, facilities, privileges, advan tages
 and/or accommodations at Mobil Gas Station located at 4791 S. State Rd 7, Davie FL
 33314, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq.; and by
 failing    to    remove        architectural       barriers   pursuant     to    42    U.S.C.
 §12182(b)(2)(A)(iv).




                                                4
Case 0:19-cv-63106-RS Document 1 Entered on FLSD Docket 12/17/2019 Page 5 of 11



 12.   Plaintiff has visited the Subject Facilit y, a nd has been denied full, safe,
 and equal access to the facilit y and therefore suffered an injury in fact.


 13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
 enjoy the goods and/or services at the Subject Facilit y within the next six
 months. The Subject Facilit y is in close proximit y to Plaintiff’s residence and is
 in an area frequently travelled by Plaintiff.          Furthermore, Plaintiff will also
 return to monitor compliance with the ADA.             However, Plaintiff is precluded
 from doing so by the Defendant’s failure and refusal to provide people with
 disabilities with full and equal access to their facilit y. Therefore, Plaintiff
 continues to suffer from discrimination and injury due to the architectural
 barriers, which are in violation of the ADA.


 14.   Pursuant to the mandates of 42 U.S.C. §12134(a), on Jul y 26, 1991, the
 Department of Justice, Office of the Attorney General, promulgated Federal
 Regulations to implement the requirements of the ADA. The ADA Accessibilit y
 guidelines (hereina fter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
 violators to obtain civil penalties of up to $55,000 for the first violation and
 $110,000 for any subsequent violation.


 15.   The Defendant is in violation of 42 U.S.C. §12181 et. seq., and 28 C.F. R.

 36.302 et. seq., and is discriminating against the Plaintiff with the following

 specific violations which Plaintiff personall y encountered and/or has knowledge

 of:

          a) The parking facility at the gas station does not provide a compliant accessible

              parking space. 2010 ADA Standards 502.1

          b) At time of inspection, in front and alongside of business there were several

              parking spaces occupied with customer cars and one (1) non-compliant accessible



                                             5
Case 0:19-cv-63106-RS Document 1 Entered on FLSD Docket 12/17/2019 Page 6 of 11



             parking space. One (1) accessible parking space with adjacent access aisle is

             required. 2010 ADA Standards 208.2

          c) The parking facility does not provide directional and informational signage to a

             compliant accessible parking space. 2010 ADA Standards 216.5

          d) There is no compliant access aisle attached to an accessible route serving any

             existing parking space which would allow safe entrance or exit of vehicle for

             accessible persons requiring mobility devices. There is an AC condenser with

             bollards positioned in the middle of the access aisle. 2010 ADA Standards 502.2

          e) The access aisle is not striped correctly. 2010 ADA Standards 502.3.1

          f) Access aisles must extend the full length of the parking spaces they serve. 2010

             ADA Standards 502.3.2

          g) The accessible parking space identification striping is mismarked. 2010 ADA

             Standards 502.6.1

          h) Access aisles must not overlap the vehicular way. 2010 ADA Standards 502.3.4

          i) The non-compliant parking space access aisle ground surface is uneven. Parking

             space ground surfaces and access aisles are required to be nearly level in all

             directions to provide a surface for wheelchair transfer to and from vehicles. 2010

             ADA Standards 303.2, 502.4

          j) There is currently no existing accessible route to help persons with disabilities

             safely maneuver through the parking facility as required in 2010 ADA Standards

             502.3

          k) There is a metal box attached to the outside wall beside the main entrance door

             protruding out into the accessible route. Objects with leading edges more than 27



                                             6
Case 0:19-cv-63106-RS Document 1 Entered on FLSD Docket 12/17/2019 Page 7 of 11



              inches and not more than 80 inches above the finish floor or ground must protrude

              4 inches maximum horizontally into the circulation path. 2010 ADA Standards

              307.2

          l) The Unisex restroom sign is non-compliant. Tactile (braille) characters on signs

              must be located 48 inches minimum above the finish floor or ground surface,

              measured from the baseline of the lowest tactile character and 60 inches

              maximum above the finish floor or ground surface, measured from the baseline of

              the highest tactile character. Where a tactile sign is provided at a door, the sign

              must be located alongside the door at the latch side. ADA Standards 703.4.1,

              703.4.2

 16.   Upon information and belief there are other current violations of the ADA
 at Mobil Gas Station. Onl y upon full inspection can all violations be identified.
 Accordingl y, a complete list of violations will require an on -site inspection by
 Plaintiff’s representatives pursuant to Rule 34b of the Federal Rules of Civil
 Procedure.


 17.   Upon information and belief, Plaintiff alleges that removal of the
 discriminatory barriers and violations is readil y achievable and technicall y
 feasible. To date, the readil y achievable barriers and other violations of the
 ADA still exist and have not been remedied or altered in such a way as to
 effectuate compliance with the provisions of the ADA.


 18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
 the Defendant was required to make the establishment a place of public
 accommodation, accessible to persons with disabilities by January 28, 1992. As
 of this date the Defendant has failed to compl y with this mandate.


 19.   The Plaintiff has been obligated to retain the undersigned counsel for the

                                               7
Case 0:19-cv-63106-RS Document 1 Entered on FLSD Docket 12/17/2019 Page 8 of 11



 filing and prosecution of this action. Plain tiff is entitled to have its reasonable
 attorney's fees, costs and expenses paid by the Defendant , pursuant to 42 U.S.C.
 §12205.


 20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authorit y to
 grant Plaintiff injunctive relief, including an o rder to alter the subject facilities
 to make them readily accessible and useable by individuals with disabilities to
 the extent required by the ADA, and closing the Subject Facilit y until the
 requisite modifications are completed.


                               REQUEST FOR RELIEF
 WHEREFORE, the Plaintiff demands judgment against the Defendant and
 requests the following injunctive and declaratory relief:


 21. That this Honorable Court declares that the Subject Facility owned, operated
 and/or controlled by the Defendant is in violation of the ADA;


 22.   That this Honorable Court ent er an Order requiring Defendant to alter the
 Subject Facilit y to make it accessible to and usable by individuals with
 disabilities to the full extent required by Title III of the ADA;


 23.   That this Honorable Cou rt enter an Order directing the Defendant to
 evaluate and neutralize their policies, practices and procedures toward persons
 with disabilities, for such reasonable time so as to allow the Defendant to
 undertake and complete corrective procedures to the Sub ject Facilit y;


 24.   That this Honorable Court award reasonable attorney's fees, all costs
 (including, but not limited to court costs and expert fees) and other expenses of
 suit, to the Plaintiff; and


 25.   That this Honorable Court award such other and further relief as it deems

                                           8
Case 0:19-cv-63106-RS Document 1 Entered on FLSD Docket 12/17/2019 Page 9 of 11



 necessary, just and proper.




 Dated this December 17, 2019.

 Respectfull y submitted by:

 Ronald E. Stern
 Ronald E. Stern, Esq.
 Florida Bar No. 10089
 THE ADVOCACY LAW FIRM, P.A.
 1250 East Hallandale Beach Boulevard, Suite 503
 Hallandale Beach, Florida 33009
 Telephone: (954) 639-7016
 Facsimile: (954) 639-7198
 Attorney for Plaintiff, RENZO BARBERI




                                       9
Case 0:19-cv-63106-RS Document 1 Entered on FLSD Docket 12/17/2019 Page 10 of 11



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.

  RENZO BARBER I,

              Plaintiff,

              vs.

  AIRCOM MANAGEMENT CORP., INC.,
  a Florida Profit Corporation,

            Defendant .
  _______________________________/

                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 17, 2019, I electronicall y filed the
  Complaint along with a Summons for ea ch Defendant with the Clerk of Court
  using CM/ECF. I also certify that the aforementioned documents are being
  served on all counsel of record, corporations, or pro se parties identified on the
  attached Service List in the manner specified via Service of Pr ocess by an
  authorized Process Server, and that all future pleadings, motions and documents
  will be served either via transmission of Notices of Electronic Filing generated
  by CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
  to receive electronicall y Notices of Electronic Filing.

  By: Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  Attorney for Plaintiff RENZO BARBER I




                                          10
Case 0:19-cv-63106-RS Document 1 Entered on FLSD Docket 12/17/2019 Page 11 of 11



                                SERVICE LIST:

   RENZO BARBER I, Plaintiff, vs. AIRCOM MANAGEMENT CORP., INC., a Florida
                               Profit Corporation

             United States District Court Southern District Of Florida

                                    CASE NO.


  AIRCOM MANAGEMENT CORP., INC.

  REGISTERED AGENT:

  DARCY, DINAH
  611 SW 94TH AVE
  PEMBROKE PINES, FL 33025

  VIA PROCESS SERVER




                                        11
